Citation Nr: 1455260	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a waiver of indebtedness in the amount of $10,942.00 resulting from an overpayment of dependency benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from October 1989 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota, that denied the Veteran's request for a waiver of overpayment.  VA's current Agency of Original Jurisdiction (AOJ) is the RO in Phoenix, Arizona.

In August 2014 the Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the Phoenix RO.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  During the period from May 2002 to December 2008 the Veteran received dependency benefits for a spouse to whom he was no longer married, which resulted in an overpayment of VA benefits in the calculated amount of $10,942.00.

2.  The Veteran was solely at fault in the creation of the debt.

3.   Recovery of the overpayment of benefits in amount calculated as $10,942.00 would not be against equity and good conscience


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of dependency benefits in an amount calculated as $10,942.00 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  The VCAA and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions. See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014).  

Nevertheless, the Board finds that the RO has explained to the Veteran the bases for the denial of his request for a waiver of overpayment.  The Veteran has not asserted any prejudice in regard to the content or timing of the notice he has received.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO has also afforded the Veteran the opportunity to present information and evidence in support of the claim.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge identified the issue to the Veteran, who testified as to the circumstances of the creation of the debt and the reasons he believes a waiver to the debt is warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds that there is no indication in the record that any additional existing evidence, relevant to the issue to be decided herein, is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.  

Legal Criteria

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

When a veteran raises the issue of the validity of a debt as part of the waiver application, it is arbitrary and capricious, and an abuse of discretion, to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The claim on appeal concerns dependency benefits that were paid to the Veteran based on his first marriage, to Ms. SB.  Review of the file is made more complex in that the Veteran subsequently remarried twice, which resulted in numerous additional dependency actions adding and deleting two additional spouses and adding and deleting numerous stepchildren.  

The bare facts are that, during the period July 1994 to December 2008, VA paid the Veteran dependency benefits based on his marriage to Ms. SB.  The Veteran's marriage to Ms. SB actually terminated by divorce in April 2002; thus, the Veteran received payments from May 2002 to December 2008 for a person who was no longer his spouse.

The file shows the Veteran submitted a VA form 21-686c (Declaration of Status of Dependents) in July 1997 in which he indicated he had married Ms. SB in February 1990.  He enclosed a marriage certificate.  Later that month, the Phoenix RO added Ms. SB (plus two children) to the Veteran's award effective from July 1, 1994, that date being based on the earliest effective date in which the Veteran had a qualifying service-connected disability (June 9, 1994).  The award letter to the Veteran clearly stated, "Be sure to notify us immediately if there is any change in the status of your dependents."  A supplemental notice in August 1997 clearly stated, "You must tell us immediately if there is any change in the number and status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."

In May 2006, the Veteran filed a VA form 21-686c seeking dependency benefits for a new baby.  He indicated thereon that he was currently married to CB, but he provided no dates of marriage, dates of divorce or any other indication that he was reporting the termination of a previous spouse (SB) or seeking to add a new spouse (CB).  The RO duly added the new baby to the Veteran's dependency award.  (As noted below, in November 2011 the RO granted dependency benefits for Ms. CB effective from May 2006, based on this VA form 21-686c.)

The RO apparently became aware of the Veteran's divorce from Ms. SB when the Veteran filed a VA form 21-686c in October 2008 requesting dependency benefits for two stepchildren; on the form he indicated that he had been divorced from SB on April [redacted], 2002, and had married CB on June [redacted], 2004.  The RO immediately acted to terminate dependency benefits for SB effective from May 2002 (resulting in the overpayment on appeal) while simultaneously developing entitlement to dependency benefits for CB.  See notice to Veteran dated December 10, 2008. 

The VA Debt Management Center (DMC) sent the Veteran a letter on December 25, 2008, advising him of the overpayment in the amount of $10,942.00.  On January 21, 2009, the Veteran notified DMC that payment of the debt would create a financial hardship and that he wanted to submit a waiver request.  

As memorialized in a report of contact (ROC) in January 2009, the Veteran called the Phoenix RO and stated he was divorced from SB in May 2002 and married CB in June 2004; he said he had duly reported these events in person to the Chicago, Illinois RO, and at that time CB was added to his award and was also granted ChampVA health benefits.  Thus, there was only a two-year period (2002-2004) in which the Veteran had been paid dependency benefits while single.

In May 2009, the VA COWC issued the decision on appeal denying the requested waiver of overpayment.  The decision noted that financial hardship could not be determined because the Veteran had not furnished VA with a Financial Status Report (FSR).

In April 2009, the Veteran sent the RO a list of current bills and debts.  He stated this was not a complete list of all outstanding bills, and he also did not report his income or assets.

In August 2009, following development (marriage certificate, resolution of previous marriages, social security number, etc.) the RO added CB to the Veteran's dependency benefits effective from November 1, 2008.  The Veteran submitted a Statement in Support of Claim in October 2009 asking that CB be removed as his dependent because he and CB had divorced in August 2009.  Thereafter, in an action in November 2009 the RO simultaneously added CB to the Veteran's dependency benefits effective from June 1, 2006 (acknowledging the Veteran's May 2006 VA form 21-686c cited above) and terminated her effective from September 1, 2009.

Further complicating the situation, Ms. CB submitted a request for apportionment of the Veteran VA benefits in October 2009 for the stated purpose of child support.  The RO advised the Veteran by a letter in November 2009 to submit financial information to demonstrate the requested apportionment would not create an undue hardship to him.  In response to this apportionment action, the Veteran submitted an FSR in November 2009 showing monthly income of $2,924.00 and monthly expenses of $3,310.00, representing a monthly deficit of $206.00.  In a Special Apportionment Decision issued in February 2010, the RO denied apportionment based on a determination that such apportionment would create undue hardship on the Veteran.  Similarly, in a Special Apportionment Decision in April 2010 the RO denied a request for apportionment from the Veteran's current spouse (Ms. NB), again based on a determination that such apportionment would create undue hardship on the Veteran.  Both Special Apportionment Decisions found the Veteran to have monthly VA benefit totaling $3,322.00 and monthly expenses totaling $3,310.00 (as derived from the Veteran's FSR), resulting in a monthly net income after expenses of $192.00.

The Veteran submitted an FSR in January 2011 showing monthly income of $3,322.00 and monthly expenses of $3,459.00, resulting in a monthly deficit of $137.00.  Of interest, the Veteran's monthly expenses included cell phone ($149.00), cable (also $149.00) and sports activities ($94.00) that are arguably not "basic necessities" of life.

At his hearing before the Board the Veteran confirmed that he was not disputing the validity of the debt; he solely wanted a waiver based on financial hardship.  He testified that at the time the debt was created he was supporting a wife and four children; the only family income was his VA disability check.  The debt was now paid in full, but as a result of the debt the Veteran had been unable to continue his car payments and on several occasions his electricity was cut off.  The Veteran asserted that the entire reason his request for waiver was denied was because he had not submitted an FSR, but he had not been advised at the time to do so, and he stated that it was incumbent on the Phoenix RO to get the necessary financial information and forward same to the DMC in St. Paul.  The Veteran stated he agreed that he had been paid gratuitous dependence benefits from 2002-2004, but stated dependency should not be recouped after 2004 because he was then married to CB.

On review of evidence above, the Board notes at there is no actual challenge to the validity of the debt.  The Veteran raised the question of the period for which benefits were terminated (2002-2008), asserting that benefits should be terminated only during the period 2002 (divorce from SB) to 2004 (marriage to CB).  However, the Veteran was clearly not married to SB after May 2002, so the validity of the debt is not in question.

Although the questions of entitlement to waiver of dependency benefits for SB, and entitlement to dependency benefits for CB, were developed concurrently during the period October-December 2008, they are essentially unrelated.  Dependency benefits for CB commenced in June 2006, so the Veteran in fact was not deprived of dependency benefits for 8 years as he asserts on appeal, but rather for 4 years (May 2002-June 2006).  Although the Veteran married CB in 2004, he did not notify VA of such marriage until May 2006.  In that regard, the Veteran asserts that he personally went to the VARO in Chicago in 2004 to report his marriage to CB, and he asserts that CB was enrolled in ChampVA from that time.  However, he also testified that ChampVA "became an issue" when his daughter was born, which clearly was in April 2006.  Given the confusion in the Veteran's testimony, the Board cannot find that the Veteran actually notified VA of his marriage to CB prior to May 2006.    

Addressing the merits of the request for waiver, the Veteran was clearly notified when entitlement to dependency for SB was originally established that he must notify VA immediately of any change in the status of his dependents, and that failure to tell VA immediately of a dependency change would result in an overpayment which must be repaid.  The Veteran does not dispute that he failed to notify VA of his divorce from SB in 2002.  Thus, the Veteran alone is shown to be responsible for the creation of the debt. 

The Board finds there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in seeking the present waiver.  Thus, the question before the Board is whether collection of the debt would be against equity and good conscience.

Applying the standards of equity, the Veteran received dependency benefits for a spouse to whom he was not actually married, so there is no question that he was unjustly enriched.  There is no indication that collection of the debt would defeat the purpose for which dependency benefits are intended, since such benefits are intended to provide additional income for an eligible spouse.  There is no indication the Veteran relied on continued dependency benefits for SB to his detriment.

The Veteran essentially argues that collection would deprive him and his family of basic necessities.  However, since 2000 the Veteran has received VA compensation at 70 percent, plus a total disability rating based on individual unemployability (TDIU); he has also received uninterrupted dependency benefits for his children, and from June 2006 he received dependency benefits for former spouse CB and current spouse NB.  The Veteran's FSR in November 2009 reported a monthly deficit of $206.00, but the Special Apportionment Decisions in February and March 2010 noted net monthly income after expenses of $192.00, and the Veteran's FSR in January 2011 records expenses totaling $392.00 that are not basic necessities of life; when such expenses are excluded the Veteran's resulting net monthly income is $255.00.  In sum, collection of the debt would not appear to deprive the Veteran and his family of the basic necessities of life and is thus not against good conscience.

Finally, the Veteran asserts that his request for waiver was denied in December 2008 solely because he had not submitted an FSR, and that he would have done so had he been so instructed.  The initial denial of waiver in December 2008 does indeed refer to the lack of financial information on which to make a determination of hardship.  However, after the Veteran submitted two FSRs, the RO reconsidered the claim and continued the denial, as reflected in the December 2011 Statement of the Case, which reconsidered entitlement to waiver based on all evidence of record.  Thus, the purported failure of the DMC or the RO to properly advise the Veteran prior to December 2008 is not shown to have prejudiced his argument on appeal.

In sum, Board has found that the Veteran alone is responsible for creation of an overpayment in the amount of $10, 942.00, and recovery of the overpayment would not be against equity and good conscience.  Accordingly, the request for waiver of overpayment must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
ORDER

Waiver of indebtedness in the amount of $10,942.00 resulting from an overpayment of dependency benefits is denied.




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


